PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/344,711
Filing Date: 24 Apr 2019
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
BRIAN S. ROSENBLOOM
(REG. NO. 41,276)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The examiner notes that the Objection to Claims 9 – 10 and 12 – 17 was withdrawn in the Advisory Action (December 21, 2021) in light of the amendment to Claim 9 (November 29, 2021).

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 5, 7 – 10, 12 – 19, 21 – 22, and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 2016/0044463) in view of Baldwin et al. (U.S. PG Pub 2016/0071383).

Regarding Claim 1, Lee teach a user-worn device (Figure 1, Element 102.  Paragraph 24) comprising: 
an ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) configured for contacting a first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of a user wearing the user-worn device (Figure 1, Element 102.  Paragraph 24), and transmitting data between (Figures 1 and 2, Element 104.  Paragraph 34) the user-worn device (Figure 1, Element 102.  Paragraph 24) and a touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via a second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user contacting the touch-device (Figure 1, Element 106.  Paragraph 27), and 
a processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) being operative to: 
receive, from the touch-device (Figure 1, Element 106.  Paragraph 27), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), 
select data for transmission to the touch-device (Figure 1, Element 106.  Paragraph 27) based on the received indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.), and 
after selecting data for transmission to the touch-device (Figure 1, Element 106.  Paragraph 27), transmit the selected data, and the transducer being the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34),
wherein the produced ultrasound (Paragraph 34) is operable to travel from the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) to the touch-device (Figure 1, Element 106.  Paragraph 27) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the selected data (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) is encoded in the ultrasound (Paragraph 34).
Lee is silent with regards to while the second body-part is contacting the touch-device, transmitting the selected data being using the user’s body as a data transmission medium to transmit the selected data to the touch-device, wherein the processor is configured to use the user’s body as a data transmission medium to transmit the data to the touch-device by employing the transducer while the transducer is contacting the first body-part of the user and the second body-part of the user is contacting the touch-device.
Baldwin et al. teach while the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) is contacting the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), transmitting the selected data (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28) being using the user’s body (Paragraph 26) as a data transmission medium to transmit the selected data to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), wherein the processor (Figures 1 – 2, Element 118.  Paragraph 29) is configured to use the user’s body (Paragraph 26) as a data transmission medium to transmit the data to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) by employing the transducer (Figures 1 – 2, Element 110.  Paragraphs 26 – 27) transducer is contacting the first body-part (Figures 1 and 2, Element not labeled, but is the wrist) of the user and the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) of the user is contacting the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), wherein the transducer signal (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28) is operable to travel from the first body-part (Figures 1 and 2, Element not labeled, but is the wrist) to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) via the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30), and wherein the selected data (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28) is encoded in the transducer signal (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Baldwin et al.  The motivation to modify the teachings of Lee with the teachings of Baldwin et al. is to be capable of determining how the touch-device is being held by the user, as taught by Baldwin et al. (Paragraph 2).

Regarding Claim 2, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is received from the touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user.

Regarding Claim 4, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 122) of the touch-device (Figure 1, Element 106.  Paragraph 27), a location of the touch-device, and information identifying a service which is accessible through the touch-device.

Regarding Claim 5, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee teach wherein the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user is a finger (Figure 3, Element not labeled, but are the fingers.  Paragraphs 114 and 115) of the user (Seen in Figure 1A).

Regarding Claim 7, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee teach wherein the selected data transmitted to the touch-device via the ultrasound comprises authentication credentials (Figure 4.  Paragraph 247) of the user.

Regarding Claim 8, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee teach further comprising a wristband (Figure 3, Element not labeled, but is the wristband of the watch-type device.  Paragraph 98) for wearing the user-worn device (Figure 1, Element 102.  Paragraph 24) around a wrist (Seen in Figures 3 – 6) of the user.

Regarding Claim 9, Lee teach a touch-device (Figure 1, Element 106.  Paragraph 27) for communicating a user-worn device (Figure 1, Element 102.  Paragraph 24) being worn by a user and contacting a first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of the user, the touch-device (Figure 1, Element 106.  Paragraph 27) with a comprising: 
an ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) for transmitting data between (Figures 1 and 2, Element 104.  Paragraph 34) the user-worn device (Figure 1, Element 102.  Paragraph 24) and the touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of the user and the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user; and 
a processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) being operative to: 
transmit, to the user-worn device (Figure 1, Element 102.  Paragraph 24), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), and 
receive from the user-worn device (Figure 1, Element 102.  Paragraph 24) ultrasound (Paragraph 34) that travels from the user-worn device (Figure 1, Element 102.  Paragraph 24) to the touch device (Figure 1, Element 106.  Paragraph 27) via the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein data selected (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) by the user worn device in response to the identification transmitted to the touch device is encoded in the ultrasound (Paragraph 34).
Lee is silent with regards to while the second body-part is contacting the touch-device, receive from the user-worn device a transducer signal.
Baldwin et al. teach while the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) is contacting the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), receive from the user-worn device a transducer signal (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28) that travels from the user worn device (Figures 1 – 2, Element 108.  Paragraphs 26 – 27) to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) via the first body-part (Figures 1 and 2, Element not labeled, but is the wrist) and the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Baldwin et al.  The motivation to modify the teachings of Lee with the teachings of Baldwin et al. is to be capable of determining how the touch-device is being held by the user, as taught by Baldwin et al. (Paragraph 2).

Regarding Claim 10, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is transmitted to the user-worn device (Figure 1, Element 102.  Paragraph 24) encoded in ultrasound (Paragraph 34) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user.

Regarding Claim 12, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach further comprising a touchscreen (Paragraph 141), wherein the touch-device (Figure 1, Element 106.  Paragraph 27) is configured to transmit the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying the data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27).
Lee is silent with regards to the touch-device is configured to detect the second body-part of the user has touched the touchscreen in a particular location, and transmit in response to the touch-device detecting that the second body-part of the user has touched the touchscreen in the particular location.
Baldwin et al. teach the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) is configured to detect the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) of the user has touched the touchscreen in a particular location (Paragraph 37), and transmit (Figure 6, Element 602.  Paragraphs 51 and 34) in response to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) detecting that the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) of the user has touched the touchscreen in the particular location (Paragraph 37).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Baldwin et al.  The motivation to modify the teachings of Lee with the teachings of Baldwin et al. is to be capable of determining how the touch-device is being held by the user, as taught by Baldwin et al. (Paragraph 2).

Regarding Claim 13, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 122) of the touch-device (Figure 1, Element 106.  Paragraph 27), a location of the touch-device, and information identifying a service which is accessible through the touch-device.

Regarding Claim 14, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach wherein the data comprises authentication credentials (Figure 4.  Paragraph 247) of the user.

Regarding Claim 15, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 14 (See Above).  Lee teach being further operative to authenticate the user in response to receiving the authentication credentials (Figure 4.  Paragraph 247).

Regarding Claim 16, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach wherein the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) is a touchscreen (Paragraph 141) comprised in the touch-device (Figure 1, Element 106.  Paragraph 27).

Regarding Claim 17, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach being comprised in any one of: a mobile phone (Paragraph 27), a smartphone (Paragraph 27), a mobile terminal, a tablet (Paragraph 27), a computer display (Paragraph 27), a television, a door handle, a door knob, a door frame, a door panel, a device for access control (Paragraph 27), and a vending machine.

Regarding Claim 18, Lee teach a method performed by a user-worn device (Figure 1, Element 102.  Paragraph 24) comprising an ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) configured for contacting a first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of a user wearing the user-worn device (Figure 1, Element 102.  Paragraph 24), and transmitting data between (Figures 1 and 2, Element 104.  Paragraph 34) the user-worn device (Figure 1, Element 102.  Paragraph 24) and a touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via a second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user contacting the touch-device (Figure 1, Element 106.  Paragraph 27), the method comprising: 
receiving from the touch-device (Figure 1, Element 106.  Paragraph 27), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), 
selecting data for transmission to the touch-device (Figure 1, Element 106.  Paragraph 27) based on the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) transmitted by the touch-device (Figure 1, Element 106.  Paragraph 27) and identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), and 
employing the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34) that travels from the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) to the touch-device (Figure 1, Element 106.  Paragraph 27) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the selected data (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) is encoded in the produced ultrasound (Paragraph 34).
Lee is silent with regards to while the second body-part is contacting the touch-device, using the user’s body as a data transmission medium to transmit the selected data to the touch-device, wherein using the user’s body as a data transmission medium to transmit the selected data to the touch-device comprises employing the transducer to produce a transducer signal.
Baldwin et al. teach while the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) is contacting the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), using the user’s body (Paragraph 26) as a data transmission medium to transmit the selected data to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25), wherein using the user’s body (Paragraph 26) as a data transmission medium to transmit the selected data to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) comprises employing the transducer (Figures 1 – 2, Element 110.  Paragraphs 26 – 27) to produce a transducer signal (Figures 1 and 2, Elements 112A – 112D.  Paragraphs 26 – 28) that travels from the first body-part (Figures 1 and 2, Element not labeled, but is the wrist) to the touch device (Figures 1 – 2, Element 104.  Paragraph 25) via the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Baldwin et al.  The motivation to modify the teachings of Lee with the teachings of Baldwin et al. is to be capable of determining how the touch-device is being held by the user, as taught by Baldwin et al. (Paragraph 2).

Regarding Claim 19, Lee in view of Baldwin et al. teach the method of claim 18 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is received from the touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user.

Regarding Claim 21, Lee in view of Baldwin et al. teach the method of claim 18 (See Above).  Lee teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 122) of the touch-device (Figure 1, Element 106.  Paragraph 27), a location of the touch-device, and information identifying a service which is accessible through the touch-device.

Regarding Claim 22, Lee in view of Baldwin et al. teach the method of claim 18 (See Above).  Lee teach wherein the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user is a finger (Figure 3, Element not labeled, but are the fingers.  Paragraphs 114 and 115) of the user (Seen in Figure 1A).

Regarding Claim 33, Lee in view of Baldwin et al. teach a computer program product comprising a non-transitory computer-readable storage medium (Lee  Paragraph 263) storing a computer program for programming a user-worn device (Lee Figure 1, Element 102.  Paragraph 24) to perform the method of claim 18 (See Above).

Regarding Claim 34, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee teach wherein the processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) is configured to transmit the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) by employing the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34) that travels from the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to the user-worn device (Figure 1, Element 102.  Paragraph 24) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is encoded in the ultrasound (Paragraph 34).

Regarding Claim 35, Lee in view of Baldwin et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 12 (See Above).  Lee teach the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27).
Lee is silent with regards to wherein transmitting to the touch-device is dependent on a location of touch of the second body-part of the user on the touchscreen.
Baldwin et al. teach wherein transmitting (Figure 6, Element 602.  Paragraphs 51 and 34) to the touch-device (Figures 1 – 2, Element 104.  Paragraph 25) is dependent on a location (Paragraph 37) of touch of the second body-part (Figures 1 – 2, Elements 124A – 124D.  Paragraph 30) of the user on the touchscreen.
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Baldwin et al.  The motivation to modify the teachings of Lee with the teachings of Baldwin et al. is to be capable of determining how the touch-device is being held by the user, as taught by Baldwin et al. (Paragraph 2).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 2016/0044463) in view of Baldwin et al. (U.S. PG Pub 2016/0071383) in view of Boillot (U.S. PG Pub 2007/0120996).

Regarding Claim 6, Lee in view of Baldwin et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 5 (See Above).  Lee teach the device being a user worn device (Figure 1, Element 102.  Paragraph 24) and the second device being the touch-device (Figure 1, Element 106.  Paragraph 27).
Lee is silent with regards to wherein the ultrasonic transducer comprises a phased array of ultrasonic transmitters configured for selectively focusing an acoustic energy of emitted ultrasound to at least two fingers of the user, the user-worn device being operative to transmit different data to the touch-device via the at least two fingers of the user.
Boillot teach wherein the ultrasonic transducer (Figure 2, Element 110.  Paragraph 38) comprises a phased array of ultrasonic transmitters (Paragraph 38) configured for selectively focusing an acoustic energy of emitted ultrasound to at least two fingers of the user (Paragraph 41), the device being operative to transmit different data to the second device (Figure 1, Element 130.  Paragraph 27) via the at least two fingers of the user (Paragraph 30).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee and the teachings of the input of Baldwin et al. with the teachings of the sensing unit of Boillot.  The motivation to modify the teachings of Lee and Baldwin et al. with the teachings of Boillot is to provide a device with added functionality by allowing the device to identify different fingers for different intended functions, as taught by Boillot (Paragraph 10).


(2) Response to Argument

Regarding the first argument, in which the appellant asserts that the prior art of record fails to disclose at least the claimed “user-worn device” that is configured to “…use the user’s body as a data transmission medium to transmit the selected data to the touch device, wherein the processor is configured to use the user’s body as a data transmission medium to transmit the selected data to the touch-device by employing the ultrasonic transducer to produce ultrasound while the ultrasonic transducer is contacting the first body-part pf the user and the second body-part of the user is contacting the touch device, wherein the produced ultrasound is operable to travel from the first body-part to the touch-device via the second body-part, and wherein the selected data is encoded in the produced ultrasound,” of Claim 1 (See Section IV, 2, A or the Appeal Brief (February 23, 2022), Pages 6 – 8).  The examiner respectfully disagrees with the appellant’s assertion.  
The appellant incorrectly states that the examiner notes that Lee does not disclose this feature in the Final Rejection (September 27, 2021).  This limitation is rejected under Lee in view of Baldwin et al., therefore the limitation is taught by Lee in view of Baldwin et al.  The appellant cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  
Lee disclose “The beacon signal 416 can carry information including a device identification 420, a device type 422, or a combination thereof. The device identification 420 can be information concerning the name of a device, the model number of the device, the specifications of the device, or a combination thereof. The device type 422 can be information concerning a category or classification of a device or system. For example, the device type 422 can include an audio device, a video type, a computing device, a kitchen appliance, a home appliance, an occupancy system, or a combination thereof (Paragraph 122.  Emphasis Added).”  Lee further discloses “The access module 708 can then determine the instances of the target device 304 which can be controlled or commanded by the client device 302 while in the handle configuration 314. The access module 708 can make this determination based on the device type 422, the device identification 420 including the hardware specifications of the target device 304, or a combination thereof. As a more specific example, when the client device 302 is in the handle configuration 314, the access module 708 can determine all instances of the target device 304 having a display interface such as the second display interface 240 in the device proximity 414 of the client device 302 (Paragraph 182.  Emphasis Added).”  
Baldwin et al. discloses “The user side transducer(s) 110 can generate vibrations in accordance with one or more signals (hereinafter “vibration signals 112A-112D”). The vibration signals 112A-112D can propagate through the user's body, and more particularly, through one or more bones 114 of the user's body, to the user device 104 via bone conduction (Paragraph 26.  Emphasis Added).”  Baldwin et al. further discloses “One or more signal characteristics (e.g., amplitude, frequency, and/or phase) of the vibration signals 112A-112D can be modified during propagation through the user's body by, for example, the height, weight, body fat percentage, body muscle percentage, and/or bone characteristics such as bone density, bone structure, and bone mass of the user's body. More particularly, in the illustrated example, the vibration signal 112A is shown propagating through a first finger 124A on the first hand 102A of the user to the user device 104 at the first contact point 106A; the vibration signal 112B is shown propagating through a second finger 124B of the first hand 102A of the user to the user device 104 at the second contact point 106B… (Paragraph 30.  Emphasis Added).”  Lee is relied upon to teach the selected data and Baldwin et al. is relied upon to teach the use of the user’s body as a data transmission medium while the first body part is contacting the touch-device.  It is the modification of Lee by Baldwin et al. that teaches the claimed limitation.  The Office is unmoved by the appellant’s assertion and the rejection is maintained.

Regarding the second argument, in which the appellant asserts that the prior art of record fails to disclose at least “the selected data transmitted to the touch-device via sound comprises authentication credentials of the user” of Claim 7 (See Section IV, 2, C or the Appeal Brief (February 23, 2022), Pages 8 – 10).  The appellant argues that the selected data comprises authentication credentials of the user.  The examiner respectfully disagrees with the appellant’s assertion.  Lee discloses “It has been discovered that generating the personalized content 506 based on the identity 404 of the user 306 determined from the biometric signature 402 obtained using the client device 302 improves the usability of the client device 302. More specifically, the same instance of the client device 302 can be used by multiple instances of the user 306.  In addition, determining the identity 404 of the user 306 from the biometric signature 402 of the user 306 is a more secure method of authenticating the user 306 and generating the personalized content 506 based on the biometric signature 402 reduces the likelihood of unauthorized access to content not intended for a particular instance of the user 306. (Paragraph 247.  Emphasis Added).”  Lee further discloses “As a more specific example, the personalization module 716 can generate the personalized content 506 based on the heart rate reading 604, the temperature reading 608 of the user 306, or a combination thereof. In addition, the personalization motion 716 can generate the personalized content 506 by displaying the heart rate reading 604, the temperature reading 608, or a combination thereof on a display interface of the target device 304 (Paragraph 247.  Emphasis Added).”  Therefore, personalized content is based on user identity and transmitted to the display device.  The Office is unmoved by the appellant’s argument and the rejection is maintained.

Regarding the third argument, in which the appellant asserts that the prior art of record fails to disclose at least “a touch-device is configured to transmit [an] indication identifying…data to be transmitted to the touch-device in response to the touch-device detecting that the second body-part of the user has touched the touchscreen in the particular location” of Claim 12 (See Section IV, 2, D or the Appeal Brief (February 23, 2022), Pages 10 – 14).  The appellant argues that Baldwin et al. fails to disclose the above limitation.  The examiner respectfully disagrees with the appellant’s assertion.
The appellant has again incorrectly stated that the examiner notes that Lee does not disclose this feature in the Final Rejection (September 27, 2021).  This limitation is rejected under Lee in view of Baldwin et al. (See Paragraphs 20 – 23 of the Final Rejection (September 27, 2021), therefore the limitation is taught by Lee in view of Baldwin et al.  The appellant cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.
The examiner again notes Lee disclose “The beacon signal 416 can carry information including a device identification 420, a device type 422, or a combination thereof. The device identification 420 can be information concerning the name of a device, the model number of the device, the specifications of the device, or a combination thereof. The device type 422 can be information concerning a category or classification of a device or system. For example, the device type 422 can include an audio device, a video type, a computing device, a kitchen appliance, a home appliance, an occupancy system, or a combination thereof (Paragraph 122.  Emphasis Added).”  Lee further discloses “The access module 708 can then determine the instances of the target device 304 which can be controlled or commanded by the client device 302 while in the handle configuration 314. The access module 708 can make this determination based on the device type 422, the device identification 420 including the hardware specifications of the target device 304, or a combination thereof. As a more specific example, when the client device 302 is in the handle configuration 314, the access module 708 can determine all instances of the target device 304 having a display interface such as the second display interface 240 in the device proximity 414 of the client device 302 (Paragraph 182.  Emphasis Added).”  
Baldwin et al. discloses “The user side transducer(s) 110 can generate vibrations in accordance with one or more signals (hereinafter “vibration signals 112A-112D”). The vibration signals 112A-112D can propagate through the user's body, and more particularly, through one or more bones 114 of the user's body, to the user device 104 via bone conduction (Paragraph 26.  Emphasis Added).”  Baldwin et al. further discloses “One or more signal characteristics (e.g., amplitude, frequency, and/or phase) of the vibration signals 112A-112D can be modified during propagation through the user's body by, for example, the height, weight, body fat percentage, body muscle percentage, and/or bone characteristics such as bone density, bone structure, and bone mass of the user's body. More particularly, in the illustrated example, the vibration signal 112A is shown propagating through a first finger 124A on the first hand 102A of the user to the user device 104 at the first contact point 106A; the vibration signal 112B is shown propagating through a second finger 124B of the first hand 102A of the user to the user device 104 at the second contact point 106B… (Paragraph 30.  Emphasis Added).”  Lee is relied upon to teach the indication identifying data to be transmitted and Baldwin et al. is relied upon to teach the use of the user’s body as a data transmission medium while the first body part is contacting the touch-device.  It is the modification of Lee by Baldwin et al. that teaches the claimed limitation.  The Office is unmoved by the appellant’s assertion and the rejection is maintained.

Regarding the fourth argument, in which the appellant asserts that the prior art of record fails to disclose at least “the indication identifying data to be transmitted to the touch-device is dependent on a location of touch of the second body-part of the user on the touchscreen” of Claim 35 (See Section IV, 2, E or the Appeal Brief (February 23, 2022), Pages 14 – 18).  The appellant argues that Baldwin et al. fails to disclose the above limitation.  The examiner respectfully disagrees with the appellant’s assertion.
The appellant has again incorrectly stated that the examiner notes that Lee does not disclose this feature in the Final Rejection (September 27, 2021).  This limitation is rejected under Lee in view of Baldwin et al. (See Paragraphs 38 – 41) of the Final Rejection (September 27, 2021), therefore the limitation is taught by Lee in view of Baldwin et al.  The appellant cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.
The examiner again notes Lee disclose “The beacon signal 416 can carry information including a device identification 420, a device type 422, or a combination thereof. The device identification 420 can be information concerning the name of a device, the model number of the device, the specifications of the device, or a combination thereof. The device type 422 can be information concerning a category or classification of a device or system. For example, the device type 422 can include an audio device, a video type, a computing device, a kitchen appliance, a home appliance, an occupancy system, or a combination thereof (Paragraph 122.  Emphasis Added).”  Lee further discloses “The access module 708 can then determine the instances of the target device 304 which can be controlled or commanded by the client device 302 while in the handle configuration 314. The access module 708 can make this determination based on the device type 422, the device identification 420 including the hardware specifications of the target device 304, or a combination thereof. As a more specific example, when the client device 302 is in the handle configuration 314, the access module 708 can determine all instances of the target device 304 having a display interface such as the second display interface 240 in the device proximity 414 of the client device 302 (Paragraph 182.  Emphasis Added).”  
Baldwin et al. discloses “The user side transducer(s) 110 can generate vibrations in accordance with one or more signals (hereinafter “vibration signals 112A-112D”). The vibration signals 112A-112D can propagate through the user's body, and more particularly, through one or more bones 114 of the user's body, to the user device 104 via bone conduction (Paragraph 26.  Emphasis Added).”  Baldwin et al. further discloses “One or more signal characteristics (e.g., amplitude, frequency, and/or phase) of the vibration signals 112A-112D can be modified during propagation through the user's body by, for example, the height, weight, body fat percentage, body muscle percentage, and/or bone characteristics such as bone density, bone structure, and bone mass of the user's body. More particularly, in the illustrated example, the vibration signal 112A is shown propagating through a first finger 124A on the first hand 102A of the user to the user device 104 at the first contact point 106A; the vibration signal 112B is shown propagating through a second finger 124B of the first hand 102A of the user to the user device 104 at the second contact point 106B… (Paragraph 30.  Emphasis Added).”  Lee is relied upon to teach the indication identifying data to be transmitted and Baldwin et al. is relied upon to teach the use of the user’s body as a data transmission medium while the first body part is contacting the touch-device.  It is the modification of Lee by Baldwin et al. that teaches the claimed limitation.  The Office is unmoved by the appellant’s assertion and the rejection is maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625            

	 /AMARE MENGISTU/            Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.